Exhibit 10.17

NOTE

 

$35,000,000.00    January 24, 2019

FOR VALUE RECEIVED, SSGT 3850 Airport RD, LLC, a Delaware limited liability
company, SSGT 500 Laredo St, LLC, a Delaware limited liability company, SSGT
Borden Park, LLC, a Delaware limited liability company, SSGT 1500 E. Baseline
Rd, LLC, a Delaware limited liability company, SSGT 3175 Sweeten Creek Rd, LLC,
a Delaware limited liability company, SSGT 1600 Busse Rd, LLC, a Delaware
limited liability company, SSGT 12321 Western Ave, LLC, a Delaware limited
liability company, SSGT 197 Deaverview Rd, LLC, a Delaware limited liability
company, SSGT 75 Highland Center Blvd, LLC, a Delaware limited liability
company, SSGT 1027 N Washington Blvd, LLC, a Delaware limited liability company,
SSGT 701 Wando Park Blvd, LLC, a Delaware limited liability company, SSGT 18804
Pines Blvd, LLC, a Delaware limited liability company, SSGT 9811 Progress Blvd,
LLC, a Delaware limited liability company, SSGT 2380 Fenton St, LLC, a Delaware
limited liability company, SSGT 2280 N Custer Rd, LLC, a Delaware limited
liability company, and SSGT 6888 N Hualapai Way, LLC, a Delaware limited
liability company (collectively, the “Maker”) promises to pay without offset or
counterclaim to the order of SUNTRUST BANK, (“Payee”), the principal amount
equal to the lesser of (x) THIRTY-FIVE MILLION AND 00/100 DOLLARS
($35,000,000.00) or (y) the outstanding amount advanced by Payee as a Loan (or
Loans) under the Credit Agreement (as hereinafter defined), payable in
accordance with the terms of the Credit Agreement.

Maker also promises to pay interest on the unpaid principal amount of this Note
(this “Note”) at the rates and at the times which shall be determined in
accordance with the provisions of that certain Credit Agreement dated of even
date herewith, among Maker, the Lenders named therein, and KeyBank, National
Association, as Administrative Agent for itself and the Lenders (as hereafter
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”). Capitalized terms used herein without definition shall have the
meanings set forth in the Credit Agreement.

The Loan is not a revolving loan. Amounts paid and prepaid may not be
re-borrowed. No Lender shall have any obligation to make a Loan to the extent
such Loan would cause the sum of the total Credit Exposures to exceed the lesser
of (x) the Total Commitment or (y) the aggregate Allocated Loan Amount for all
of the Mortgaged Properties.

This Note is subject to prepayment at the option of the Maker, as provided in
the Credit Agreement.

This Note is issued pursuant to the Credit Agreement and is entitled to the
benefits of the Credit Agreement, reference to which is hereby made for a more
complete statement of the terms and conditions under which the Loan evidenced
hereby is made and is to be repaid.



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK. MAKER AGREES THAT JURISDICTION AND VENUE FOR ANY ACTION
REGARDING THIS NOTE SHALL BE AS SET FORTH IN THE CREDIT AGREEMENT.

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note may become, or may be declared to be, due and payable in the
manner, upon the conditions and with the effect provided in the Credit
Agreement.

Maker promises to pay all fees, costs and expenses incurred in the collection
and enforcement of this Note in accordance with the terms of the Credit
Agreement. Maker and any endorser of this Note hereby consent to renewals and
extensions of time at or after the maturity hereof, without notice, and hereby
waive diligence, presentment, protest, demand and notice of every kind (except
such notices as may be expressly required under the Credit Agreement or the
other Loan Documents) and, to the full extent permitted by law, the right to
plead any statute of limitations as a defense to any demand hereunder.

Whenever possible, each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Note.

[Remainder of Page Intentionally Left Blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Maker has caused this Note to be executed and delivered by
its duly authorized officer, as of the day and year first written above.

 

SSGT 3850 Airport RD, LLC, a Delaware limited liability company By:   Strategic
Storage Trust II, Inc.,   a Maryland corporation, its Manager   By:  

/s/ Michael S. McClure

  Name: Michael S. McClure   Title:   President

SSGT 500 Laredo St, LLC,

a Delaware limited liability company

By:   Strategic Storage Trust II, Inc.,   a Maryland corporation, its Manager  
By:  

/s/ Michael S. McClure

  Name: Michael S. McClure   Title:   President

SSGT Borden Park, LLC,

a Delaware limited liability company

By:   Strategic Storage Trust II, Inc.,   a Maryland corporation, its Manager  
By:  

/s/ Michael S. McClure

  Name: Michael S. McClure   Title:   President

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

[Signature Page to SunTrust Note]



--------------------------------------------------------------------------------

SSGT 1500 E. Baseline Rd, LLC,

a Delaware limited liability company

By:   Strategic Storage Trust II, Inc.,   a Maryland corporation, its Manager  
By:  

/s/ Michael S. McClure

  Name:   Michael S. McClure   Title:   President

SSGT 3175 Sweeten Creek Rd, LLC,

a Delaware limited liability company

By:   Strategic Storage Trust II, Inc.,   a Maryland corporation, its Manager  
By:  

/s/ Michael S. McClure

  Name:   Michael S. McClure   Title:   President

SSGT 1600 Busse Rd, LLC,

a Delaware limited liability company

By:   Strategic Storage Trust II, Inc.,   a Maryland corporation, its Manager  
By:  

/s/ Michael S. McClure

  Name:   Michael S. McClure   Title:   President

SSGT 12321 Western Ave, LLC,

a Delaware limited liability company

By:   Strategic Storage Trust II, Inc.,   a Maryland corporation, its Manager  
By:  

/s/ Michael S. McClure

  Name:   Michael S. McClure   Title:   President

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

[Signature Page to SunTrust Note]



--------------------------------------------------------------------------------

SSGT 197 Deaverview Rd, LLC,

a Delaware limited liability company

By:   Strategic Storage Trust II, Inc.,   a Maryland corporation, its Manager

  By:  

/s/ Michael S. McClure

  Name:   Michael S. McClure   Title:   President  

SSGT 75 Highland Center Blvd, LLC,

a Delaware limited liability company

By:   Strategic Storage Trust II, Inc.,   a Maryland corporation, its Manager  
By:  

/s/ Michael S. McClure

  Name:   Michael S. McClure   Title:   President

SSGT 1027 N Washington Blvd,

LLC, a Delaware limited liability company

By:   Strategic Storage Trust II, Inc.,   a Maryland corporation, its Manager  
By:  

/s/ Michael S. McClure

  Name:   Michael S. McClure   Title:   President

SSGT 701 Wando Park Blvd, LLC,

a Delaware limited liability company

By:   Strategic Storage Trust II, Inc.,   a Maryland corporation, its Manager

    By:  

/s/ Michael S. McClure

    Name:   Michael S. McClure     Title:   President

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

[Signature Page to SunTrust Note]



--------------------------------------------------------------------------------

SSGT 18804 Pines Blvd, LLC,

a Delaware limited liability company

By:   Strategic Storage Trust II, Inc.,   a Maryland corporation, its Manager  
By:  

/s/ Michael S. McClure

  Name:   Michael S. McClure   Title:   President

SSGT 9811 Progress Blvd, LLC,

a Delaware limited liability company

By:   Strategic Storage Trust II, Inc.,   a Maryland corporation, its Manager  
By:  

/s/ Michael S. McClure

  Name:   Michael S. McClure   Title:   President

SSGT 2380 Fenton St, LLC,

a Delaware limited liability company

By:   Strategic Storage Trust II, Inc.,   a Maryland corporation, its Manager  
By:  

/s/ Michael S. McClure

  Name:   Michael S. McClure   Title:   President

SSGT 2280 N Custer Rd, LLC,

a Delaware limited liability company

By:   Strategic Storage Trust II, Inc.,   a Maryland corporation, its Manager  
By:  

/s/ Michael S. McClure

  Name:   Michael S. McClure   Title:   President

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

[Signature Page to SunTrust Note]



--------------------------------------------------------------------------------

SSGT 6888 N Hualapai Way, LLC,

a Delaware limited liability company

By:   Strategic Storage Trust II, Inc.,   a Maryland corporation, its Manager  
By:  

/s/ Michael S. McClure

  Name:   Michael S. McClure   Title:   President

[Signature Page to SunTrust Note]